DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5 and 9-19 are currently pending and have been examined.

Response to Applicant's Remarks
35 U.S.C. § 103
Applicant’s remarks, see Page(s) 2-4, filed 5 May 2022, with respect to the 35 U.S.C. § 103 rejections, have been fully considered, but are not persuasive.
Applicant submits that Tulabandhula’s public transportation service cannot be equated to the claimed car-sharing service. Applicant further submits that persons experienced in the field of a car sharing service business would know that a public transportation is different than a car-sharing service.
Examiner respectfully disagrees. MPEP 2111 states “the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term…and must be consistent with the use of the claim term in the specification and drawings.” The applicant’s specification states, “A car-sharing service includes a car-sharing or carpooling service and is implemented to enable a plurality of users having similar departure and destination points to share a car for a ride and the users pay the driver low fares” (US 20190180404: ¶54). The cited reference, Tulabandhula, states “A “public transportation network” or “public transportation service” is a shared passenger transport service which is available for use by the general public and is shared by strangers” (US 20170357914: ¶28). Therefore, the meaning given to a claim term, “a car-sharing service”, is consistent with the use of the claim term in the specification, and is consistent with the interpretation of Tulabandhula’s public transportation service.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tulabandhula (U.S. Pre-Grant Pub. No. 20170357914), in view of Newlin (U.S. Pre-Grant Pub. No. 20160298977), in further view of Tolkin (U.S. Pre-Grant Pub. No. 20170169535).
In regards to claim 1, Tulabandhula teaches the following limitations:
An apparatus for providing a car sharing service, comprising: a processor (Tulabandhula: ¶25-26 & ¶86) configured to:
extract at least one car-sharing station candidate between a departure point and a destination point (Tulabandhula: ¶27-31, ¶41, ¶48-50, ¶84-85 disclose that the transportation system may determine a plurality of transfer points located between the origin and the destination, wherein the passenger may transfer to or from a car-sharing mode of transportation),
generate at least one route that combines and provides a car-hailing service and a car-sharing service from the departure point to the destination point via the at least one car-sharing station candidate (Tulabandhula: ¶27-32, ¶41, ¶43, ¶48-50, ¶84-85 disclose that the transportation system may generate a route composed of different modes of transportation such as, on-demand service and public transportation service, i.e., car-hailing service and car-sharing service, respectively),
the at least one route including a plurality of sections, among which at least one section provides the car-hailing service and another at least one section, different from the at least one section providing the car-hailing service, provides the car-sharing service (Tulabandhula: ¶27-32, ¶41, ¶43, ¶48-50, ¶84-85, & Fig. 4 disclose that the route includes a plurality of segments composed of different modes of transportation such as, on-demand service and public transportation service, i.e., car-hailing service and car-sharing service, respectively).

Additionally, although Tulabandhula teaches that the selection of the multi-modal route may be based on criteria, such as traffic conditions, vehicle availability, and commuter preferences (Tulabandhula: ¶9, ¶51-53), Tulabandhula does not explicitly state determining a priority of routes.
However, Newlin teaches determine a priority of each of the at least one route using at least one of a number of cars providing the car-hailing service, a car-hailing success probability, a state whether traffic is congested around the car-sharing station candidate, a state whether it is possible to return a car, a distance from the car-sharing station candidate to the destination point, a distance from the departure point to the car-sharing station candidate, a fare by the route, a driving distance, an estimate driving time, or an estimate waiting time (Newlin: ¶34 & ¶45 disclose determining a weighting factor based on a plurality of criteria, such as ETA, travel time, cost, convenience, reliability, or traffic), and provide the determined priority to a user terminal, and allow the user terminal to display the determined priority and to select one from among the at least one route based on the displayed priority (Newlin: ¶66-72 disclose presenting, via a GUI, the weighting factors for the routes and allowing the user to select from the list).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the weighting factors and GUI, as taught by Newlin, into the system and method of Tulabandhula. One of ordinary skill in the art would have been motivated to make this modification in order to “enable users to make comparisons and informed decisions when selecting between multiple, alternative modes of travel” (Newlin: ¶3).

Tulabandhula goes on to teach:
a storage configured to store the generated route, information about a car-sharing station, information about the fare by the route, and information about a location of the user terminal (Tulabandhula: ¶33, ¶37, ¶42, ¶47, ¶84, ¶87-88 disclose that the system may store data, including routes, transfer points, cost information, and user location information).

Furthermore, although Tulabandhula teaches that the transportation system may determine a plurality of transfer points located between the origin and the destination, wherein the passenger may transfer to or from a car-sharing mode of transportation (Tulabandhula: ¶27-31, ¶41, ¶48-50, ¶84-85), Tulabandhula does not explicitly state that the service provider may extract the car-sharing station from a predetermined set of car-sharing station.
However, Tolkin teaches wherein the at least one car-sharing station candidate is extracted among predetermined car-sharing stations by a service provider (Tolkin: ¶22-23, ¶27-28, ¶38-39, ¶51-53 disclose of a travel coordination system that consists of a pickup location data store containing a plurality of predetermined location data points).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the predetermined location data points, as taught by Tolkin, into the method and system of Tulabandhula and Newlin. One of ordinary skill in the art would have been motivated to make this modification in order “to reduce the amount of distance traveled by a provider, reduce the amount of time spent traveling by a provider, reduce the amount of time the client has to wait, and/or improve the overall efficiency of the network service” (Tolkin: ¶3).

In regards to claim 2, Tulabandhula, Newlin, and Tolkin teach the apparatus of claim 1. Although Tulabandhula further teaches wherein the processor is configured to: extract car-sharing station candidates for providing the car-sharing service to a portion of the route between the departure point and the destination point (Tulabandhula: ¶27-31, ¶41, ¶48-50, ¶84-85 disclose that the transportation system may determine a plurality of transfer points located between the origin and the destination, wherein the passenger may transfer to or from a car-sharing mode of transportation), Tulabandhula does not explicitly teach comparing the station candidates based on a plurality of criteria.
However, Tolkin and Newlin further teach compare the car-sharing station candidates with each other using at least one of the number of cars providing the car-hailing service within a distance from the respective car-sharing station candidates, the car-hailing success probability, the state whether the traffic is congested around the respective car-sharing station candidates, the state whether it is possible to return the car in the respective car-sharing station candidates, the distance from the respective car-sharing station candidates to the destination point, or the distance from the car-sharing station, which exists within the certain distance from the departure point, to the respective car-sharing station candidates, so as to select the at least one car-sharing station candidate among the car-sharing station candidates (Newlin: ¶34 & ¶45 disclose determining a weighting factor based on a plurality of criteria, such as ETA, travel time, cost, convenience, reliability, or traffic. Tolkin: ¶22-23, ¶27-28, ¶38-39, ¶51-53 disclose of a travel coordination system that consists of a pickup location data store containing a plurality of predetermined location data points to compare).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the weighting factors, as taught by Newlin, into the system and method of Tulabandhula. One of ordinary skill in the art would have been motivated to make this modification in order to “enable users to make comparisons and informed decisions when selecting between multiple, alternative modes of travel” (Newlin: ¶3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the comparison of location data points, as taught by Tolkin, into the method and system of Tulabandhula and Newlin. One of ordinary skill in the art would have been motivated to make this modification in order “to reduce the amount of distance traveled by a provider, reduce the amount of time spent traveling by a provider, reduce the amount of time the client has to wait, and/or improve the overall efficiency of the network service” (Tolkin: ¶3).

Additionally, although Tulabandhula teaches generate at least one route among a car-sharing service sole route, a car-hailing service sole route, and a combination route of the car-sharing service and the car-hailing service from the departure point to the destination point via the selected at least one car-sharing station candidate (Tulabandhula: ¶27-32, ¶41, ¶43, ¶48-50, ¶84-85 disclose that the transportation system may generate a route composed of different modes of transportation such as, on-demand service and public transportation service, i.e., car-hailing service and car-sharing service, respectively), Tulabandhula does not explicitly state determining a priority of routes.
However, Newlin teaches determine the priority using at least one of the fare by the route, the driving distance, the estimated driving time, the estimated waiting time, or information about the comparison between the car-sharing station candidates (Newlin: ¶34 & ¶45 disclose determining a weighting factor based on a plurality of criteria, such as ETA, travel time, cost, convenience, reliability, or traffic).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the weighting factors, as taught by Newlin, into the system and method of Tulabandhula, Newlin, and Tolkin. One of ordinary skill in the art would have been motivated to make this modification in order to “enable users to make comparisons and informed decisions when selecting between multiple, alternative modes of travel” (Newlin: ¶3).

In regards to claim 3, Tulabandhula, Newlin, and Tolkin teach the apparatus of claim 1. Tolkin further teaches wherein the processor is further configured to combine and provide the car-hailing service and the car-sharing service when the car-hailing service is solely used from the departure point to the destination point and the fare is equal to or greater than a reference value (Tolkin: ¶22-23, ¶27-28, ¶38-39, ¶51-53 disclose of a travel coordination system that consists of a pickup location data store containing a plurality of predetermined location data points to compare. The locations may be limited by a threshold distance and/or cost).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the comparison of location data points, as taught by Tolkin, into the method and system of Tulabandhula and Newlin. One of ordinary skill in the art would have been motivated to make this modification in order “to reduce the amount of distance traveled by a provider, reduce the amount of time spent traveling by a provider, reduce the amount of time the client has to wait, and/or improve the overall efficiency of the network service” (Tolkin: ¶3).

In regards to claim 4, Tulabandhula, Newlin, and Tolkin teach the apparatus of claim 3. Tolkin further teaches wherein the processor is further configured to determine whether the car-sharing station exists within a first walkable distance from the departure point and whether the car-sharing station exists within a second walkable distance from the destination point (Tolkin: ¶22-23, ¶27-28, ¶38-39, ¶51-53 disclose of a travel coordination system that consists of a pickup location data store containing a plurality of predetermined location data points to compare. The locations may be limited by a threshold distance and/or cost).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the comparison of location data points, as taught by Tolkin, into the method and system of Tulabandhula and Newlin. One of ordinary skill in the art would have been motivated to make this modification in order “to reduce the amount of distance traveled by a provider, reduce the amount of time spent traveling by a provider, reduce the amount of time the client has to wait, and/or improve the overall efficiency of the network service” (Tolkin: ¶3).

In regards to claim 5, Tulabandhula, Newlin, and Tolkin teaches the apparatus of claim 4. Tolkin further teaches wherein, in a case that the car-sharing station exists within the first walkable distance from the departure point and the car-sharing station does not exist within the second walkable distance from the destination point, the processor provides the car-sharing service from the car-sharing station existing within the first walkable distance from the departure point to car-sharing station which is not within the second walkable distance from the destination point and to provide the car-hailing service from the car-sharing station which is not within the second walkable distance from the destination point to the destination point (Tolkin: ¶22-23, ¶27-28, ¶38-39, ¶51-53 disclose of a travel coordination system that consists of a pickup location data store containing a plurality of predetermined location data points to compare. The locations may be limited by a threshold distance and/or cost).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the comparison of location data points, as taught by Tolkin, into the method and system of Tulabandhula and Newlin. One of ordinary skill in the art would have been motivated to make this modification in order “to reduce the amount of distance traveled by a provider, reduce the amount of time spent traveling by a provider, reduce the amount of time the client has to wait, and/or improve the overall efficiency of the network service” (Tolkin: ¶3).

In regards to claim 9, Tulabandhula, Newlin, and Tolkin teach the apparatus of claim 1. Although Tulabandhula further teaches the processor is further configured to: extract the departure point corresponding to a location of the user terminal; extract a location of the car providing the car-hailing service around the departure point (Tulabandhula: ¶42 & ¶47 disclose determining commuter and vehicle locations based on GPS devices); set the fare on the route (Tulabandhula: ¶33, ¶44), Tulabandhula does not explicitly state that the system may authenticate a user login.
However, Newlin further teaches the processor is further configured to: perform an authentication operation when the user terminal logs in for requesting the car sharing service (Newlin: ¶58).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the login authentication, as taught by Newlin, into the system and method of Tulabandhula, Newlin, and Tolkin. One of ordinary skill in the art would have been motivated to make this modification to provide a more secure transportation system.

In regards to claim 10, Tulabandhula, Newlin, and Tolkin teach the apparatus of claim 1. Tulabandhula further teaches a communication device, when at least one or more route, which is generated using a number of the at least one car-sharing station, traveling from the departure point to the destination point via the at least one car-sharing station candidate is selected by the user terminal, configured to perform a communication between a driver terminal providing the car-sharing service of the selected route, a driver terminal providing the car-hailing service, and the user terminal requesting the car sharing service (Tulabandhula: ¶26, ¶32, ¶81-82 disclose that the system comprises communication hardware configured to allow communication between commuters and vehicles on a route composed of different modes of transportation such as, on-demand service and public transportation service, i.e., car-hailing service and car-sharing service, respectively).

In regards to claim 11, the claim recites the same or similar limitations as those addressed above in claims 1 & 2 and therefore is rejected for the same reasons set forth above for claims 1 & 2. Furthermore, the rationale to combine the prior art set forth above for claims 1 & 2 applies to the rejection of claim 11.

In regards to claim 12, Tulabandhula, Newlin, and Tolkin teach the apparatus of claim 11. Additionally, the claim recites the same or similar limitations as those addressed above in claim 3 and therefore is rejected for the same reasons set forth above for claim 3. Furthermore, the rationale to combine the prior art set forth above for claim 3 applies to the rejection of claim 12.

In regards to claim 13, Tulabandhula, Newlin, and Tolkin teach the apparatus of claim 12. Additionally, the claim recites the same or similar limitations as those addressed above in claim 3 and therefore is rejected for the same reasons set forth above for claim 3. Furthermore, the rationale to combine the prior art set forth above for claim 3 applies to the rejection of claim 13.

In regards to claim 14, Tulabandhula, Newlin, and Tolkin teach the apparatus of claim 12. Additionally, the claim recites the same or similar limitations as those addressed above in claim 4 and therefore is rejected for the same reasons set forth above for claim 4. Furthermore, the rationale to combine the prior art set forth above for claim 4 applies to the rejection of claim 14.

In regards to claim 15, Tulabandhula, Newlin, and Tolkin teach the apparatus of claim 14. Additionally, the claim recites the same or similar limitations as those addressed above in claim 5 and therefore is rejected for the same reasons set forth above for claim 5. Furthermore, the rationale to combine the prior art set forth above for claim 5 applies to the rejection of claim 15.

In regards to claim 16, the claim recites the same or similar limitations as those addressed above in claims 1 & 2 and therefore is rejected for the same reasons set forth above for claims 1 & 2. Furthermore, the rationale to combine the prior art set forth above for claims 1 & 2 applies to the rejection of claim 16.

In regards to claim 17, Tulabandhula, Newlin, and Tolkin teach the apparatus of claim 16. Additionally, the claim recites the same or similar limitations as those addressed above in claim 12 and therefore is rejected for the same reasons set forth above for claim 12. Furthermore, the rationale to combine the prior art set forth above for claim 12 applies to the rejection of claim 17.

In regards to claim 18, Tulabandhula, Newlin, and Tolkin teach the apparatus of claim 17. Additionally, the claim recites the same or similar limitations as those addressed above in claim 13 and therefore is rejected for the same reasons set forth above for claim 13. Furthermore, the rationale to combine the prior art set forth above for claim 13 applies to the rejection of claim 18.

In regards to claim 19, Tulabandhula, Newlin, and Tolkin teach the apparatus of claim 17. Additionally, the claim recites the same or similar limitations as those addressed above in claim 14 and therefore is rejected for the same reasons set forth above for claim 14. Furthermore, the rationale to combine the prior art set forth above for claim 14 applies to the rejection of claim 19.

Prior Art
The following prior art, made of record and not replied upon, is considered pertinent to applicant's disclosure:
U.S. Pre-Grant Pub No. 20170052034 (Magazinik). Magazinik discloses an indication of a driver destination location is received from a driver associated with a taxi service, wherein the driver destination location specifies a location that the driver desires to travel to after transporting one or more passengers. A passenger pick-up location of a first passenger is provided, and the first passenger is selected based on the driver destination location and a destination location specified by the first passenger.
U.S. Pre-Grant Pub No. 20180091604 (Yamashita). Yamashita discloses providing service options to a user that include factoring in a supply and demand calculation to determine the price data for each service option, or for selected service options (e.g., carpooling).
U.S. Pre-Grant Pub. No. 20180374032 (Pan). Pan discloses a method and system for match-based routing.
U.S. Pre-Grant Pub. No. 20180356239 (Marco). Marco discloses dynamically selecting pick-up and drop-off locations based on a plurality of criteria.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628